internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom p si plr-106058-98 date date number release date legend a b c trust bank state dear this responds to a letter dated date and subsequent correspondence submitted by your authorized representatives requesting the following rulings concerning the effect of a proposed transfer of an insurance_policy to a charitable_remainder_trust the existence or exercise of a trustee’s power to pay annual premiums on an insurance_policy on b’s life will not cause a or b to be treated as the owner of all or any portion of the trust under sec_677 of the internal_revenue_code the existence or exercise of the trustee's power to pay annual insurance premiums will not disqualify the trust as a charitable_remainder_unitrust under sec_664 a will be entitled to an income_tax charitable_contribution_deduction for the present fair_market_value of the remainder_interest in the insurance_policy contributed to the trust plr-106058-98 a will be entitled to a gift_tax_charitable_deduction upon the contribution of an insurance_policy to the trust based upon the present_value of the remainder_interest in the trust and after a gift to the trust is completed the gifted asset and the asset of the trust will at no time be includible in a’s gross_estate or in the gross_estate of b facts a the grantor proposes to create the trust which is intended to qualify as a charitable_remainder_unitrust under sec_664 and the trustee of the trust will be bank and will not be a or grantor's spouse b the trust will be governed by the laws of state the governing instrument of the trust provides that the trustee will pay the unitrust_amount in quarterly installments to c for her life c the step-daughter of a is the sole income_beneficiary of the trust the unitrust_amount will be the lesser_of the trust's income as defined in sec_643 or six percent of the net fair_market_value of the trust's assets valued annually the unitrust_amount for any year will include any amount of the trust's income in excess of the amount required to be distributed under the general_rule above to the extent that the aggregate of the amounts paid in prior years was less than the aggregate of the amounts computed as six percent of the net fair_market_value of the trust's assets on the valuation dates upon the death of c the trustee will distribute all of the then principal and income of the trust to charities that qualify as organizations described in sec_170 sec_170 sec_2055 and sec_2522 a will fund a policy of insurance on b's life with enough cash so that no additional premiums are expected to be due a will then transfer the insurance_policy to the trust and assign ownership of the policy to the trustee the trustee will designate the trust as the beneficiary of the policy article v paragraph r of the trust's governing instrument provides that the trustee will have the power to sell appreciated assets contributed to or owned by the trust and may use the proceeds therefrom or use other assets of the trust to acquire and hold insurance on the life of b and to pay the premiums on such insurance and to exercise all rights of an owner of such insurance including the right to surrender the insurance or allow it to lapse provided that the plr-106058-98 premiums_paid on the insurance whether payable from net_income or taxable_income of the trust shall be charged to the trust’s principal account and any proceeds paid on the insurance upon the death of the insured any dividends_paid on the insurance during the life of the insured any withdrawals made from the insurance during the life of the insured and any amount_paid on the surrender of the insurance during the life of the insured shall be credited to the trust’s principal account and no part of any such receipt shall be credited to the trust’s net_income account notwithstanding any statute rule or convention to the contrary one of the statutory provisions of state’s law provides that a_trust is administered with due regard to the respective interests of income beneficiaries and remaindermen if receipts are credited and expenditures are charged to income or principal in accordance with the terms of the trust instrument notwithstanding contrary statutory provisions state’s law has no statutory provision concerning whether the trust’s payment of premiums on life_insurance policies should be charged to principal or income or concerning whether any amounts received by a_trust on account of life_insurance policies should be allocated to principal or income in addition any state law that would allocate to income a portion of the proceeds received from the sale_or_other_disposition of underproductive assets is subject_to the provisions of the trust’s governing instrument ruling_request sec_1 and law and analysis under sec_664 a charitable_remainder_unitrust is a_trust that provides for the distribution of the unitrust_amount at least annually for life or a term of years to one or more persons at least one of which is not a charitable_organization with an irrevocable remainder_interest to be held for the benefit of or paid over to a qualified charitable_organization under sec_664 the unitrust_amount is generally a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of the trust's assets valued annually however under sec_664 the governing instrument may instead provide that the trustee is to pay the unitrust recipient a the amount of the trust income if such amount is less than the amount determined by the fixed percentage of the value of the trust's assets and b any amount of trust income which is in excess of the amount required to be distributed based on the fixed percentage to the extent that the plr-106058-98 aggregate of the amounts paid in prior years was less than the aggregate of the required amounts based on the fixed percentage of the value of the trust’s assets sec_1_664-3 of the income_tax regulations refers to the payout provisions of sec_664 as the income exception this section of the regulations states that trust income under the income exception means income as defined in sec_643 and the applicable regulations sec_643 provides that the term income when standing alone means the amount of income of the trust for the taxable_year determined under the terms of the governing instrument and applicable local law sec_1_664-1 provides that for a_trust to be a charitable_remainder_trust it must satisfy the definition of and function exclusively as a charitable_remainder_trust from the creation of the trust solely for purposes of sec_664 and the regulations thereunder the trust will be deemed to be created at the earliest time that neither the grantor nor any other person is treated as the owner of the entire trust under subpart e part subchapter_j chapter subtitle a of the code subpart e but in no event prior to the time property is first transferred to the trust for the preceding sentence neither the grantor nor the grantor's spouse is treated as the owner of the trust merely because the grantor or the grantor's spouse is named as a recipient of the annuity or unitrust_amount sec_677 provides that the grantor is treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse except policies of insurance irrevocably payable for a purpose specified in sec_170 relating to the definition of charitable_contributions in this case a will transfer an insurance_policy on the life of b a's spouse to the trust if necessary the trustee may pay the premiums on the policy the terms of governing instrument provide that any amount received by the trust from the insurance_policy on b's life whether received during b's life or upon his death will be allocated to the trust's principal and not income because the trust is an income exception unitrust within the meaning of sec_664 and sec_1_664-3 b the unitrust_amount payable to the noncharitable beneficiary is limited to the trust's income as described in sec_1_664-3 if such income is less than the fixed percentage of the net value of the trust's assets because amounts received from the insurance_policy on b's life will not plr-106058-98 be allocated to income under the terms of the governing instrument these amounts will not be used in computing the amount of the trust’s income and thus will not be used in determining the income limitation on the unitrust_amount payable to the noncharitable beneficiary rather amounts received from an insurance_policy on the life of b will be allocated to the trust’s principal and will become part of the remainder that is payable to qualified charitable organizations therefore after applying the applicable law to the facts presented and the representations made we conclude that under these circumstances the insurance_policy on b’s life is irrevocably payable for a charitable purpose under sec_677 because the policy is so payable we conclude that the existence or exercise if necessary of the trustee's power to pay annual premiums on the insurance_policy on b's life does not cause a or b to be treated as the owner of all or any portion of the trust under sec_677 if there are no other provisions in the governing instrument that cause a b or any other person to be treated as the owner of the trust under subpart e and if the trust otherwise qualifies as a charitable_remainder_unitrust under sec_664 we conclude that the existence or exercise if necessary of the trustee's power to pay the annual premiums on the insurance_policy on b's life will not cause the trust to be deemed to be created any later than when property is first transferred to the trust under sec_1_664-1 thus the existence or exercise if necessary of the trustee's power to pay the annual premiums on the insurance_policy on b's life will not disqualify the trust as a charitable_remainder_trust assuming the trust otherwise qualifies as a charitable_remainder_trust under sec_664 ruling_request sec_170 permits a deduction for any charitable_contribution payment of which is made within the taxable_year sec_170 generally provides that in the case of property transferred in trust no charitable_contribution_deduction is allowed for the value of the charitable_remainder interest unless the trust is a charitable_remainder_annuity_trust or a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 see sec_1 170a- b therefore assuming the trust qualifies as a charitable_remainder_unitrust we conclude that a will be entitled to a charitable_contribution_deduction for the present fair_market_value of the remainder_interest in the insurance_policy contributed to the trust plr-106058-98 ruling_request sec_2522 provides in part that in computing taxable_gifts there shall be allowed as a deduction the amount of all gifts made during the year to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_2522 provides in part that where a donor transfers an interest in property other than an interest described in sec_170 to a person or for a use described in sec_2522 or sec_2522 and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money_or_money's_worth from the donor to a person or for a use not described in sec_2522 or sec_2522 no deduction shall be allowed under this section for the interest which is or has been transferred to the person or for the use described in sec_2522 or sec_2522 unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_annuity_trust a charitable_remainder_unitrust described in sec_664 or a pooled_income_fund described in sec_642 in the case of any other interest the interest must be in the form of a guaranteed annuity or a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly provided the trust otherwise qualifies as a charitable_remainder_trust under sec_664 we conclude that a will be allowed a gift_tax_charitable_deduction under sec_2522 for the present_value of the remainder_interest in the trust as determined under sec_25_2522_c_-3 ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of the decedent's death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or an interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power plr-106058-98 had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the decedent’s gross_estate includes the value of all property to the extent of any interest transferred by the decedent in which the decedent has retained for life either an income_interest in the property or the right to designate the persons who will possess or enjoy the property or have an interest in the income of the property sec_2038 provides that in the case of transfers after date the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or when any such power is relinquished during the 3-year period ending on the date of the decedent’s death sec_2041 provides in part that the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 defines the term general_power_of_appointment to include a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate except that a power to consume invade or appropriate property for the benefit of the decedent which is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent shall not be deemed to be a general_power_of_appointment sec_2042 provides that the value of the gross_estate shall include the value of all property to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at his death any of the incidents_of_ownership exercisable either alone or in conjunction with any plr-106058-98 other person in the present case a and b will not retain any interest in or power over any of the property transferred to the trust and under the terms of the trust will not possess any interest or power with respect to the trust corpus accordingly we conclude that the trust will not be included in the gross_estate of either a or b furthermore assuming b never possessed any incidents_of_ownership in the policy we conclude that sec_2035 will not apply with respect to the insurance_policy no opinion is expressed as to any other provisions of the trust or any other amendments to the provisions of the trust no opinion is expressed on the federal tax consequences of the formation or operation of the trust under the provisions of any other section of the code specifically no opinion is expressed on whether the trust is a qualified charitable_remainder_unitrust under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file in this office we are sending a copy of this letter to your authorized representative sincerely yours jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
